                                             Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 1 of 10




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6     STEVEN PRESCOTT and LINDA                          Case No. 19-cv-07471-BLF
                                         CHESLOW, individually and on behalf of
                                   7     all others similarly situated,
                                                                                            ORDER GRANTING MOTION TO
                                   8                     Plaintiffs,                        DISMISS FIRST AMENDED
                                                                                            COMPLAINT WITH LEAVE TO
                                   9               v.                                       AMEND
                                  10     NESTLE USA, INC,                                   [Re: ECF 27]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs Steven Prescott and Linda Cheslow bring this putative class action against

                                  14   Defendant Nestle USA, Inc., seeking to assert state law consumer claims on behalf of persons who

                                  15   purchased “Nestle Toll House’s Premier White Morsels” (the “Product”). Plaintiffs claim that

                                  16   Nestle’s labeling and advertising misleads consumers into believing that the Product contains

                                  17   white chocolate when in fact it does not.

                                  18            Nestle moves to dismiss the operative first amended complaint (“FAC”) for failure to state

                                  19   a claim upon which relief may be granted, pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                  20   The Court has considered the briefing of the parties and the oral argument of counsel presented at

                                  21   the hearing on May 7, 2020.

                                  22            For the reasons discussed below, the motion is GRANTED WITH LEAVE TO AMEND.

                                  23    I.      BACKGROUND

                                  24            Plaintiffs filed this action in the Santa Cruz County Superior Court on September 19, 2019.

                                  25   See Notice of Removal Exh. 1, ECF 1-1. Nestle removed the action to federal district court

                                  26   pursuant to the Class Action Fairness Act, 18 U.S.C. § 1332(d). See Notice of Removal, ECF 1.

                                  27   Nestle moved to dismiss the complaint under Rule 12(b)(6), and Plaintiffs responded by filing the

                                  28   operative FAC. See Motion to Dismiss, ECF 10; FAC, ECF 13. After the FAC was filed, the
                                           Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 2 of 10




                                   1   Court terminated the motion to dismiss the original complaint. See Order, ECF 22.

                                   2          Plaintiffs devote many paragraphs of the FAC to the history of chocolate production from

                                   3   1400 B.C. to the present; the introduction of white chocolate by Nestle in the 1930s; and

                                   4   regulations issued by the Food and Drug Administration (“FDA”) defining white chocolate. See

                                   5   FAC ¶¶ 5-16. Plaintiffs do not allege that they were aware of any of these facts at the time they

                                   6   purchased the Product, other than to allege generally that they “understand that ‘white chocolate’

                                   7   contains chocolate derived from cocoa or cacao.” FAC ¶ 14.

                                   8          Plaintiffs claim that they purchased the Product in the belief that it was white chocolate,

                                   9   and that in making their purchases they “reasonably relied upon the labeling, advertising, and

                                  10   placement of the Product.” FAC ¶¶ 50-51. Specifically, Plaintiffs allege they “believed the

                                  11   Product contained real white chocolate because the name of the Product included the term

                                  12   ‘White.’” FAC ¶¶ 50-51. Plaintiffs also allege that the word “premier” misleads “consumers into
Northern District of California
 United States District Court




                                  13   thinking that the Product contains premier ingredients, not fake white chocolate.” FAC ¶ 19. In

                                  14   addition, Plaintiffs claim that they “reasonably believed the Product was white chocolate because

                                  15   it was displayed side-by-side next to other chocolate morsel products.” FAC ¶¶ 50-51. “Had

                                  16   Plaintiffs known the Product did not contain white chocolate, then they would not have purchased

                                  17   it.” FAC ¶ 64.

                                  18          Plaintiffs seek to represent a nationwide class or, alternatively, a California class of

                                  19   persons who purchased the Product. FAC ¶ 67. The FAC contains three state law claims: (1)

                                  20   unfair competition under California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §

                                  21   17200 et seq.; false advertising under California’s False Advertising Law (“FAL”), Cal. Bus. &

                                  22   Prof. Code § 17500 et seq.; and violation of California’s Consumers Legal Remedies Act

                                  23   (“CLRA”), Cal. Civ. Code § 1750 et seq. Plaintiffs seek an injunction prohibiting Nestle from

                                  24   labeling or advertising its Product as white chocolate1; reasonable attorneys’ fees; costs of suit;

                                  25   and such other relief as the Court may deem appropriate. FAC Prayer, ECF 13.

                                  26

                                  27   1
                                         The Court notes that Plaintiffs do not allege that Nestle currently labels its Product as “white
                                  28   chocolate,” and thus it does not appear on the face of the FAC that such injunctive relief would be
                                       a reasonable remedy. However, Nestle does not raise that issue in this motion.
                                                                                          2
                                          Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 3 of 10




                                   1    II.    LEGAL STANDARD

                                   2           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                   3   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force

                                   4   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quotation marks and citation omitted). While

                                   5   a complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                   6   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   7   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                   8   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                   9   liable for the misconduct alleged.” Id.

                                  10           When evaluating a Rule 12(b)(6) motion, the district court must consider the allegations of

                                  11   the complaint, documents incorporated into the complaint by reference, and matters which are

                                  12   subject to judicial notice. Louisiana Mun. Police Employees’ Ret. Sys. v. Wynn, 829 F.3d 1048,
Northern District of California
 United States District Court




                                  13   1063 (9th Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

                                  14   (2007)).

                                  15    III.   DISCUSSION

                                  16           Nestle seeks dismissal of all claims in the FAC on the grounds that: (1) Plaintiffs have not

                                  17   plausibly alleged that the Product’s labeling is false or misleading; (2) Plaintiffs lack statutory

                                  18   standing under the UCL, FAL, and CLRA because they have not plausibly alleged reliance; (3) the

                                  19   FAC does not meet the heightened pleading requirements of Federal Rule of Civil Procedure 9(b);

                                  20   (4) Plaintiffs’ claim that the Product is falsely labeled as “Premier” fails because the word

                                  21   “Premier” is non-actionable puffery; and (5) Plaintiffs lack standing to pursue injunctive relief. In

                                  22   opposition, Plaintiffs contend that they plausibly have alleged the false and misleading nature of

                                  23   Nestle’s labeling and advertising of the Product, they have statutory standing to pursue their

                                  24   claims, they have satisfied the heightened pleading requirements of Rule 9(b), and they have

                                  25   standing to seek injunctive relief.

                                  26           Before addressing these arguments, the Court takes up Nestle’s request for judicial notice

                                  27   as well as its contention that these Plaintiffs have brought similar cases against other companies.

                                  28   The Court then addresses Nestle’s asserted grounds for dismissal.
                                                                                           3
                                           Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 4 of 10




                                   1          A.      Nestle’s Request for Judicial Notice

                                   2          Nestle requests that the Court take judicial notice of high-resolution images of the front of

                                   3   the Product package and the ingredient list on the back of the Product package. See Giali Decl.

                                   4   Exh. A, ECF 27-2. Nestle asserts that these images show the Product package more clearly and

                                   5   more completely than the image included in the FAC at paragraph 18. See FAC ¶ 18, ECF 13.

                                   6   While Plaintiffs state in their opposition brief’s table of contents that the request for judicial notice

                                   7   should be denied, they do not address the request for judicial notice in the body of their brief. See

                                   8   Opp. at i, 22-23, ECF 29.

                                   9          Under Federal Rule of Evidence 201, a “court may judicially notice a fact that is not

                                  10   subject to reasonable dispute.” Fed. R. Evid. 201. Other Courts in this district have taken judicial

                                  11   notice of images that better display the packaging in question, on the ground that “the packaging

                                  12   of defendant’s product is publicly available and not subject to reasonable dispute.” Cheslow v.
Northern District of California
 United States District Court




                                  13   Ghirardelli Chocolate Co., No. 19-CV-07467-PJH, 2020 WL 1701840, at *3 (N.D. Cal. Apr. 8,

                                  14   2020). That reasoning applies here. Nestle’s request for judicial notice is GRANTED.2

                                  15          B.      Plaintiffs’ Participation in Similar Lawsuits

                                  16          Nestle points out that Plaintiffs have participated in similar, earlier-filed lawsuits. Both

                                  17   Cheslow and Prescott are named plaintiffs in another action pending in this district before Chief

                                  18   Judge Phyllis J. Hamilton, in which they assert putative class claims under California’s UCL,

                                  19   FAL, and CLRA based on allegations that Ghirardelli misleads consumers into believing that its

                                  20   “Premium Baking Chips Classic White Chips” product contains white chocolate when it does not.

                                  21   See Cheslow v. Ghirardelli Chocolate Co., No. 19-cv-07467 (N.D. Cal.). Cheslow also submitted

                                  22   a claim in an earlier class action suit against Ghirardelli based on its alleged deceptive labeling of

                                  23   white baking chips. See Miller v. Girardelli Chocolate Co., 12-cv-04936-LB (N.D. Cal.).

                                  24   Prescott previously sued the Kroger Company, alleging that its ChipMates white-chip cookie

                                  25   product is falsely advertised to contain white chocolate. See Prescott v. The Kroger Co., No.

                                  26

                                  27   2
                                         Having granted Nestle’s request for judicial notice, the Court need not address Nestle’s
                                  28   alternative argument that the images may be considered under the incorporation by reference
                                       doctrine.
                                                                                         4
                                          Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 5 of 10




                                   1   19CV004055 (Monterey County Superior Court).

                                   2          While Plaintiffs’ suitability as class representatives may be impacted by their participation

                                   3   in earlier lawsuits alleging false labeling of white chip products, that is an issue for another day.

                                   4   Nestle does not assert that the prior lawsuits give rise to a defense suitable for determination at the

                                   5   motion to dismiss stage. Accordingly, Plaintiffs’ participation in the earlier-filed lawsuits is

                                   6   irrelevant to the present motion, except insofar as rulings in those lawsuits constitute persuasive

                                   7   authority. The complaint in Cheslow alleged facts similar to those alleged in the FAC here, and

                                   8   Judge Hamilton dismissed the Cheslow complaint with leave to amend based on the identical

                                   9   grounds argued by Nestle here. See Cheslow v. Ghirardelli Chocolate Co., No. 19-CV-07467-

                                  10   PJH, 2020 WL 1701840, at *9 (N.D. Cal. Apr. 8, 2020). As discussed below, this Court finds the

                                  11   Cheslow decision to be highly persuasive.

                                  12          C.      Allegations that Product’s Labeling and Advertising is False or Misleading
Northern District of California
 United States District Court




                                  13          Plaintiffs’ claims under the UCL (Claim 1), FAL (Claim 2), and CLRA (Claim 3) are

                                  14   grounded in Plaintiffs’ assertion that Nestle’s labeling, advertising, and placement of the Product

                                  15   in grocery stores deceived them into believing that the Product contains white chocolate. See FAC

                                  16   ¶¶ 50-51, 81-85, 93-96, 106-07. Plaintiffs’ “claims under these California statutes are governed

                                  17   by the ‘reasonable consumer’ test.” Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir.

                                  18   2008) (citing Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995)). “Under the reasonable

                                  19   consumer standard, [Plaintiffs] must show that members of the public are likely to be deceived.”

                                  20   Id. Moreover, the “false advertising violations must be premised on some statement or

                                  21   representation by the defendant about the product.” Boris v. Wal-Mart Stores, Inc., 35 F. Supp. 3d

                                  22   1163, 1169 (C.D. Cal. 2014), aff’d, 649 F. App’x 424 (9th Cir. 2016). A plaintiff’s mistaken

                                  23   belief about the product, untethered to a statement or representation by the defendant, is

                                  24   insufficient to state a claim under the UCL, FAL, or CLRA. See id.

                                  25          Application of the reasonable consumer standard involves “questions of fact that are

                                  26   appropriate for resolution on a motion to dismiss only in rare situations.” Reid v. Johnson &

                                  27   Johnson, 780 F.3d 952, 958 (9th Cir. 2015) (quotation marks, citation, and alteration omitted); see

                                  28   also Ham v. Hain Celestial Grp., Inc., 70 F. Supp. 3d 1188, 1193 (N.D. Cal. 2014) (“Whether a
                                                                                          5
                                          Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 6 of 10




                                   1   reasonable consumer would be deceived by a product label is generally a question of fact not

                                   2   amenable to determination on a motion to dismiss.”). “However, in rare situations a court may

                                   3   determine, as a matter of law, that the alleged violations of the UCL, FAL, and CLRA are simply

                                   4   not plausible.” Ham, 70 F. Supp. 3d at 1193.

                                   5           Applying these standards, this Court concludes that Plaintiffs have not alleged facts

                                   6   showing that Nestle’s labeling, advertising, and product placement would deceive a reasonable

                                   7   consumer into believing that the Product contains white chocolate. Plaintiffs allege that the words

                                   8   “white” and “premier” and are misleading, as they imply that the product contains white

                                   9   chocolate, and that the placement of the Product next to chocolate baking chips in grocery stores is

                                  10   misleading. See FAC ¶¶ 50-51, 81-85, 93-96, 106-07. But the Product’s label does not state that

                                  11   it contains white chocolate or even use the word “chocolate.” As discussed below, Plaintiffs’

                                  12   allegations are insufficient to state a claim.
Northern District of California
 United States District Court




                                  13                   1.      The Word “White” on the Product Label

                                  14           Plaintiffs allege that the word “white” on the label of Nestle’s “Toll House’s Premier

                                  15   White Morsels” suggests that the product contains white chocolate. Nestle asserts that the use of

                                  16   the adjective “white” does not suggest that its Product contains white chocolate.

                                  17           In Cheslow, Judge Hamilton dismissed nearly identical claims based on use of the word

                                  18   “white” on the packaging of Ghirardelli’s “Premium Baking Chips Classic White Chips.” See

                                  19   Cheslow, 2020 WL 1701840, at *5. Judge Hamilton relied on Becerra v. Dr. Pepper/Seven Up,

                                  20   Inc., 945 F.3d 1225, 1229 (9th Cir. 2019), for guidance in evaluating claims of deception based on

                                  21   use of modifying adjectives on food labels. In Becerra, the Ninth Circuit addressed claims that

                                  22   the word “diet” on the product “Diet Dr. Pepper” meant that drinking Diet Dr. Pepper assisted in

                                  23   weight loss or healthy weight management. Becerra, 945 F.3d at 1227. After considering the

                                  24   commonly understood definition of the word “diet” when used as an adjective – “reduced in or

                                  25   free from calories” – the Ninth Circuit concluded that “no reasonable consumer would assume that

                                  26   Diet Dr Pepper’s use of the term ‘diet’ promises weight loss or management.” Id. at 1229. The

                                  27   Court went on to state that, “In context, the use of ‘diet’ in a soft drink’s brand name is understood

                                  28   as a relative claim about the calorie content of that soft drink compared to the same brand’s
                                                                                         6
                                          Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 7 of 10




                                   1   ‘regular’ (full-caloric) option.” Id. Applying this reasoning to the facts alleged in Cheslow, Judge

                                   2   Hamilton concluded that no reasonable consumer would assume that use of the word “white” on

                                   3   the package of Ghirardelli’s “Premium Baking Chips Classic White Chips” means that the product

                                   4   contains white chocolate. Cheslow, 2020 WL 1701840, at *5. Judge Hamilton observed that

                                   5   “[s]imply because some consumers unreasonably assumed that ‘white’ in the term ‘white chips’

                                   6   meant white chocolate chips does not make it so.” Id.

                                   7          This Court agrees with the reasoning of Cheslow and, in particular, its application of

                                   8   Becerra to claims based on use of the word “white” on the packaging of baking chips. No

                                   9   reasonable consumer could believe that a package of baking chips contains white chocolate simply

                                  10   because the product includes the word “white” in its name or label. Plaintiffs’ argument to the

                                  11   contrary based on their allegations regarding other consumers’ posts to the “Top Class Actions”

                                  12   website is unpersuasive. See FAC ¶¶ 22-32. Those consumers’ subjective opinions that Nestle’s
Northern District of California
 United States District Court




                                  13   labeling is misleading, posted in the context of asking to join this lawsuit, are irrelevant to this

                                  14   Court’s application of the reasonable consumer standard as discussed in Becerra and Cheslow.

                                  15                  2.      The Word “Premier” on the Product Label

                                  16          Plaintiffs allege that the word “premier” misleads “consumers into thinking that the

                                  17   Product contains premier ingredients, not fake white chocolate.” FAC ¶ 19. Plaintiffs assert in the

                                  18   FAC that “premier” is defined as “first in position, rank, or importance,” and that “[r]easonable

                                  19   consumers do not expect that the Product contains fake white chocolate, or inferior ingredients

                                  20   such as hydrogenated oils.” FAC ¶ 19. Nestle argues that use of the term “premier” is non-

                                  21   actionable puffery.

                                  22          The Court agrees with Nestle. Fraud-based claims cannot be based on statements that are

                                  23   “generalized, vague and unspecific assertions, constituting mere ‘puffery’ upon which a

                                  24   reasonable consumer could not rely.” Glen Holly Entm’t, Inc. v. Tektronix Inc., 343 F.3d 1000,

                                  25   1015 (9th Cir. 2003), opinion amended on denial of reh’g, 352 F.3d 367 (9th Cir. 2003).

                                  26   Applying this rule, Judge Hamilton concluded in Cheslow that Ghirardelli’s use of “premium” in

                                  27   the context of “Premium Baking Chips” and “premium ingredients” constitutes puffery upon

                                  28   which no reasonable consumer could rely to conclude that the product contains white chocolate.
                                                                                          7
                                           Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 8 of 10




                                   1   See Cheslow, 2020 WL 1701840, at *6. Similarly, in the present case this Court concludes that

                                   2   Nestle’s use of the word “premier” on the label of its “Toll House’s Premier White Morsels” is

                                   3   mere puffery that cannot form the basis of a claim under the reasonable consumer standard

                                   4   applicable to the UCL, FAL, and CLRA.

                                   5                  3.      Product Placement

                                   6          Plaintiffs’ claims are based in part on the Product’s placement near baking chips

                                   7   containing chocolate in the grocery store. See FAC ¶¶ 50-51, 81, 95. Nestle correctly asserts that

                                   8   a third-party retailer’s placement of a product cannot support a claim against the manufacturer.

                                   9   See Parent v. Millercoors LLC, No. 3:15-CV-1204-GPC-WVG, 2016 WL 3348818, at *7 (S.D.

                                  10   Cal. June 16, 2016) (defendant beer manufacture could not be held liable based on retailer’s

                                  11   decision to stock Blue Moon beer among craft beers). Plaintiffs have not alleged that Nestle

                                  12   controls the placement of its Product in retail grocery stores.
Northern District of California
 United States District Court




                                  13                  4.      Conclusion

                                  14          Based on the foregoing, the Court concludes that Plaintiffs have failed to allege facts

                                  15   sufficient to make out a plausible claim against Nestle under the UCL, FAL, or CLRA. The

                                  16   motion to dismiss therefore is GRANTED as to Claims 1 (UCL), 2 (FAL), and 3 (CLRA).3

                                  17          D.      Statutory Standing under UCL, FAL, and CLRA

                                  18          Nestle argues that Plaintiffs have failed to allege facts establishing statutory standing under

                                  19   the UCL, FAL, and CLRA because they have not plausibly alleged that they suffered economic

                                  20   injury caused by Nestle’s false advertising. To assert a claim under the UCL or FAL, the plaintiff

                                  21   must allege economic injury. See Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1103 (9th Cir. 2013).

                                  22   To assert a claim under the CLRA, a plaintiff must plead “any damage.” See Davidson v.

                                  23   Kimberly-Clark Corp., 889 F.3d 956, 965 (9th Cir. 2018). An allegation that the consumer would

                                  24   not have bought the product but for the alleged misrepresentation is sufficient to allege the

                                  25   requisite injury under the UCL, FAL, or CLRA. See id. The FAC alleges that “[h]ad Plaintiffs

                                  26

                                  27   3
                                         Having concluded that Plaintiffs have failed to state a claim for relief under the standards discuss
                                  28   above, the Court need not and does not separately address Nestle’s argument that Plaintiffs have
                                       failed to satisfy the heightened pleading requirements of Rule 9(b).
                                                                                         8
                                          Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 9 of 10




                                   1   known the Product did not contain white chocolate, then they would not have purchased it,” FAC

                                   2   ¶ 64, and that “Plaintiffs would not have purchased the Product but for the representations by

                                   3   Defendant about the Product,” FAC ¶ 73. Those allegations are sufficient to establish statutory

                                   4   standing.

                                   5             Nestle’s arguments grounded in Plaintiffs’ knowledge, or lack of knowledge, regarding the

                                   6   FDA’s definition of white chocolate do not alter this analysis. Moreover, Nestle’s argument that

                                   7   Plaintiffs improperly seek a full refund of the price paid for the product goes to the amount of

                                   8   damages they would be entitled to recover in the event they prevail, not the viability of their

                                   9   claims.

                                  10             Accordingly, the motion to dismiss is DENIED to the extent it is based on lack of statutory

                                  11   standing.

                                  12             E.     Standing to Seek Injunctive Relief
Northern District of California
 United States District Court




                                  13             Finally, Nestle argues that Plaintiffs have failed to allege facts demonstrating that they

                                  14   have standing to seek injunctive relief. “A plaintiff must demonstrate constitutional standing

                                  15   separately for each form of relief requested.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956,

                                  16   967 (9th Cir. 2018). “To establish standing to seek injunctive relief or declaratory relief, a

                                  17   plaintiff must show he is under threat of suffering ‘injury in fact that is concrete and particularized

                                  18   and that the threat must be actual and imminent, not conjectural or hypothetical.’” N.Y. v. San

                                  19   Ramon Valley Unified Sch. Dist., No. 17-CV-03906-MMC, 2018 WL 2463243, at *2 (N.D. Cal.

                                  20   June 1, 2018) (quotation marks, citation, and alterations omitted).

                                  21             Under certain circumstances, a previously deceived consumer who brings a false

                                  22   advertising claim can allege that her inability to rely on the defendant’s future advertising

                                  23   constitutes an injury sufficient to grant Article III standing to seek prospective relief. Davidson,

                                  24   889 F.3d at 967. In Davidson, the Court found that the plaintiff, who had brought suit based on

                                  25   the defendant’s allegedly false representations that its bathroom wipes were “flushable,” had

                                  26   standing to seek injunctive relief where she alleged that she: continued to desire to purchase wipes

                                  27   suitable for disposal in a household toilet; would purchase truly flushable wipes manufactured by

                                  28   the defendant if it were possible; regularly visited stores where the defendant’s flushable wipes
                                                                                            9
                                         Case 5:19-cv-07471-BLF Document 49 Filed 06/04/20 Page 10 of 10




                                   1   were sold; and continually saw the defendant’s flushable wipes packaging but had no way of

                                   2   determining the truth of the representation that the wipes were “flushable.” Id. at 970-71.

                                   3          In the present case, Plaintiffs have not alleged that they would purchase the Product absent

                                   4   the alleged misleading labeling. To the contrary, Plaintiffs make clear that they do not wish to

                                   5   purchase “fake” white chocolate. See FAC ¶¶ 42 (“There is nothing premier about fake white

                                   6   chocolate.”); 64 (“Had Plaintiffs known the Product did not contain white chocolate, then they

                                   7   would not have purchased it.”). Now that Plaintiffs know the Product does not contain white

                                   8   chocolate, it is difficult to see how Plaintiffs could be misled into purchasing it in the future. See

                                   9   Joslin v. Clif Bar & Co., No. 4:18-CV-04941-JSW, 2019 WL 5690632, at *4 (N.D. Cal. Aug. 26,

                                  10   2019) (“If Plaintiffs do not want products that do not contain real white chocolate, the Court is

                                  11   hard pressed to see how Plaintiffs would be able to allege the requisite future harm.”).

                                  12          Plaintiffs allege that they “would purchase the Product again in the future if they could be
Northern District of California
 United States District Court




                                  13   sure that the Product was white chocolate.” FAC ¶ 52. However, the Court lacks authority to

                                  14   compel Nestle to make any particular product by way of an injunction.

                                  15          The motion to dismiss is GRANTED on the additional basis that Plaintiffs have failed to

                                  16   allege facts demonstrating standing to seek injunctive relief.

                                  17          E.      Leave to Amend

                                  18          Nestle asks that its motion to dismiss be granted without leave to amend. However, this

                                  19   order represents the first guidance offered by the Court regarding Plaintiffs’ claims. Accordingly,

                                  20   the Court finds that leave to amend is appropriate.

                                  21    IV.   ORDER

                                  22          (1)     Nestle’s motion to dismiss the FAC is GRANTED WITH LEAVE TO AMEND as

                                  23                  to all claims;

                                  24          (2)     Any amended pleading shall be filed within forty-five days of this order, or by

                                  25                  July 20, 2020;

                                  26          (3)     This order terminates ECF 27.

                                  27   Dated: June 4, 2020                              ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         10
